 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Jamar James,                                No. CV-18-04545-PHX-JJT (JFM)
10                  Petitioner,                        ORDER
11   v.
12   Arizona Department of Corrections, et al.,
13                  Respondents.
14
15          At issue is the report and Recommendation (Doc. 16) (“R&R”) submitted in this
16   smatter by United States Magistrate Judge James F. Metcalf, recommending that the Court
17   deny Respondents Arizona Department of Corrections, et al.’s Motion for Stay and
18   Resetting of Filing Deadline for Answer. (Doc. 14.) The Court will deny as moot the
19   Motion for Stay and Resetting, as Respondents have filed their Answer (Doc. 25) and
20   Petitioner has filed his Reply. (Doc. 27.) The matter will proceed on the materials.
21          IT IS ORDERED denying as moot Respondents Arizona Department of
22   Corrections, et al.’s Motion for Stay and Resetting of Filing Deadline for Answer.
23   (Doc. 14.)
24          IT IS FURTHER ORDERED adopting Judge Metcalf’s R&R. (Doc. 16.)
25          Dated this 7th day of January, 2020.
26
27                                         Honorable John J. Tuchi
                                           United States District Judge
28
